DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-3, 5-12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Votel (US Patent Application Publication 20050150044) in view of Martin (US Patent Application Publication 20140317843) in view of Sverdlik (US Patent Application Publication 20020083522).
Regarding claim 1, Votel teaches a patient handling system comprising: a patient support apparatus having a patient support surface (Figure 1; 104), said patient support surface having a head end and a foot end and opposed sides extending between said heat end and side foot end (Figure 1; head end and foot end of patient as shown); and a patient repositioning apparatus (Figure 1; 103) mounted adjacent each of said opposed sides of said patient support surface, each of said patient positioning apparatuses having a clamp (Figure 2; 106) configured to releasably engage a sheet positioned on said patient support (Figures 4 and 5, as shown), and said patient repositioning apparatuses operable to move said clamps toward said head end of said patient support surface and a patient thereon can be moved to toward said head end of said patient support surface (Figure 9; versus Figure 8; as shown). Votel does not teach said patient repositioning apparatuses operable to move said clamps upwardly relative to said patient support surface with sufficient force to lift an adult person supported on the sheet at least partially off the patient support surface wherein when a sheet is engaged by said clamps the sheet and a patient supported thereon can be at least partially raised off said patient support surface. Martin teaches said patient repositioning apparatuses operable to move said fasteners upwardly relative to said patient support surface with sufficient force to lift an adult person supported on the sheet at least partially off the patient support surface wherein when a sheet is engaged by said fasteners and a patient supported thereon can be at least partially raised off said patient support surface (Figures 6a-7b show fasteners connected with a sheet lifting a patient off a patient support surface below). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the siderails of Votel to include rotational fasteners that lift a patient in order to allow lifting of the patient by the system for other actions that may need to be taken such as bedclothes changing and thus increase functionality. Martin does not specifically teach a rolling system with clamp fasteners. Sverdlik teaches a rolling system with clamp fasteners (Figures 12-15, as shown). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the pin fasteners of Martin to be clamp fasteners because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Regarding claim 2, Votel does not teach said patient repositioning apparatuses are operable to move said clamps in arcuate paths adjacent said sides of said patient support apparatus. Martin teaches said patient repositioning apparatuses are operable to move said clamps in arcuate paths adjacent said sides of said patient support apparatus (Figures 6a-7b show the fasteners (where the sheet is attached to 180) moving in an arcuate path). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the siderails of Votel to include rotational fasteners that lift a patient in order to allow lifting of the patient by the system for other actions that may need to be taken such as bedclothes changing and thus increase functionality. Martin does not specifically teach a rolling system with clamp fasteners. Sverdlik teaches a rolling system with clamp fasteners (Figures 12-15, as shown). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the pin fasteners of Martin to be clamp fasteners because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Regarding claim 3, Votel does not teach force generating devices, said force generating devices operable to generate sufficient force with said 49patient repositioning apparatuses to lift an adult person supported on the sheet at least partially off the patient support surface. Martin teaches force generating devices (Figure 9; 304), said force generating devices operable to generate sufficient force with said 49patient repositioning apparatuses to lift an adult person supported on the sheet at least partially off the patient support surface (Figure 6b; as shown). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the siderails of Votel to include rotational fasteners that lift a patient in order to allow lifting of the patient by the system for other actions that may need to be taken such as bedclothes changing and thus increase functionality.
Regarding claim 5, Votel does not teach said force generating devices operable to generate sufficient force with said patient repositioning apparatuses to lift an adult person supported on the sheet off the patient support surface. Martin teaches said force generating devices (Figure 9; 304) operable to generate sufficient force with said patient repositioning apparatuses to lift an adult person supported on the sheet off the patient support surface (Figure 6b; as shown). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the siderails of Votel to include rotational fasteners that lift a patient in order to allow lifting of the patient by the system for other actions that may need to be taken such as bedclothes changing and thus increase functionality.
Regarding claim 6, Votel teaches a pair of side rails, and said patient repositioning apparatuses being mounted adjacent said side rails (Figure 2; siderails 103, the patient repositioning apparatuses are on top of siderails at 106, which is also where the rotational rods of Martin would be mounted in the combination). 
Regarding claim 7, Votel teaches a pair of side rails, and said patient repositioning apparatuses being mounted to said side rails (Figure 2; siderails 103, the patient repositioning apparatuses are on top of siderails at 106, which is also where the rotational rods of Martin would be mounted in the combination).
Regarding claim 8, Votel does not teach said side rails are mounted for rotational movement relative to said patient support surface. Martin teaches said side rails are mounted for rotational movement relative to said patient support surface (Figures 6a-7b show the rotation of rods 180 which are part of the siderails in the combination). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the siderails of Votel to include rotational fasteners that lift a patient in order to allow lifting of the patient by the system for other actions that may need to be taken such as bedclothes changing and thus increase functionality.
Regarding claim 9, Votel does not teach force generating devices, said force generating devices operable to move said side rails in said arcuate path with said sufficient force to lift an adult person supported on the sheet at least partially off the patient support surface. Martin teaches force generating devices (Figure 9; 304), said force generating devices operable to move said side rails in said arcuate path (Figures 6a-7b show the fasteners (where the sheet is attached to 180) moving in an arcuate path) with said sufficient force to lift an adult person supported on the sheet at least partially off the patient support surface (Figures 6a-7b as shown). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the siderails of Votel to include rotational fasteners that lift a patient in order to allow lifting of the patient by the system for other actions that may need to be taken such as bedclothes changing and thus increase functionality.
Regarding claim 10, Votel and Martin do not teach each of said clamps comprises a movable frame mounted to a respective side rail of said pair of side rails, and said frame are movably mounted for movement from a non-clamping position to a clamping position. Sverdlik teaches each of said clamps comprises a movable frame (Figure 12; 42, moves with respect to 40) mounted to a respective side rail of said pair of side rails (Figures 11-15, the clamps would be mounted to the siderails as they would substitute for the fasteners of Votel and Martin which are mounted on the siderails in the combination), and said frame are movably mounted for movement from a non-clamping position to a clamping position (Figures 11-12 are the non-clamping position and Figures 13 and 14 show the clamping position). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the pin fasteners of Martin to be clamp fasteners because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Regarding claim 11, Votel teaches a patient handling system comprising: a patient support apparatus having a patient support surface (Figure 1; 104), said patient support surface having a head end, a foot end, a longitudinal axis, and opposed sides extending between said heat end and side foot end and extending parallel to said longitudinal axis (Figure 1; head end and foot end of patient as shown); and a patient repositioning apparatus (Figure 1; 103) mounted adjacent each of said opposed sides of said patient support surface, and each of said patient positioning apparatuses having a clamp (Figure 2; 106) configured to releasably engage a sheet (Figures 4 and 5, as shown) positioned on said patient support and said patient repositioning apparatuses operable to move toward said head end of said patient support surface (Figure 9; versus Figure 8; as shown). Votel does not teach said patient repositioning apparatuses operable to move in an arcuate path adjacent said opposed sides to move said clamps upwardly relative to said patient support surface. Martin teaches said patient repositioning apparatuses operable to move in an arcuate path adjacent (Figures 6a-7b show the fasteners (where the sheet is attached to 180) moving in an arcuate path) said opposed sides to move said fasteners upwardly relative to said patient support surface (Figure 6b). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the siderails of Votel to include rotational fasteners that lift a patient in order to allow lifting of the patient by the system for other actions that may need to be taken such as bedclothes changing and thus increase functionality. Martin does not specifically teach a rolling system with clamp fasteners. Sverdlik teaches a rolling system with clamp fasteners (Figures 12-15, as shown). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the pin fasteners of Martin to be clamp fasteners because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Regarding claim 12, Votel does not teach force generating devices, said force generating devices operable to generate sufficient force with said 49patient repositioning apparatuses to lift an adult person supported on the sheet at least partially off the patient support surface. Martin teaches force generating devices (Figure 9; 304), said force generating devices operable to generate sufficient force with said 49patient repositioning apparatuses to lift an adult person supported on the sheet at least partially off the patient support surface (Figure 6b; as shown). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the siderails of Votel to include rotational fasteners that lift a patient in order to allow lifting of the patient by the system for other actions that may need to be taken such as bedclothes changing and thus increase functionality.
Regarding claim 14, Votel teaches a pair of side rails (Figure 2; 103). Martin teaches said fasteners being mounted to said side rails (Figure 5; fasteners 181 are attached to 180 which are mounted on the side rails). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the siderails of Votel to include rotational fasteners that lift a patient in order to allow lifting of the patient by the system for other actions that may need to be taken such as bedclothes changing and thus increase functionality. Sverdlik teaches a rolling system with clamp fasteners (Figures 12-15, as shown). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the pin fasteners of Martin to be clamp fasteners because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Regarding claim 15, Votel does not teach said clamps are movable mounted to said side rails. Martin teaches said fasteners are movable mounted to said side rails (Figures 6a-7b shows the fasteners (where the sheet is attached) moving around the rods 180). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the siderails of Votel to include rotational fasteners that lift a patient in order to allow lifting of the patient by the system for other actions that may need to be taken such as bedclothes changing and thus increase functionality. Martin does not specifically teach a rolling system with clamp fasteners. Sverdlik teaches a rolling system with clamp fasteners (Figures 12-15, as shown). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the pin fasteners of Martin to be clamp fasteners because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Regarding claim 16, Votel and Martin do not each said clamps are movable mounted to said side rails on linear paths. Sverdlik teaches said clamps are movable mounted to said side rails on linear paths (Figure 15, the clamps initially start against the patient support surface and are pulled linearly until they reach the rollers arcuate path (as shown in Martin in the combination)). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the pin fasteners of Martin to be clamp fasteners because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Regarding claim 17, Votel teaches said side rails are further mounted for linear movement relative to said opposed sides of said patient support surface (Figures 6-9).
Regarding claim 18, Votel does not teach force generating devices, said force generating devices operable to move said side rails in said arcuate path with said sufficient force to lift an adult person supported on the sheet at least partially off the patient support surface. Martin teaches force generating devices (Figure 9; 304), said force generating devices operable to move said side rails in said arcuate path (Figures 6a-7b show the fasteners (where the sheet is attached to 180) moving in an arcuate path) with said sufficient force to lift an adult person supported on the sheet at least partially off the patient support surface (Figures 6a-7b as shown). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the siderails of Votel to include rotational fasteners that lift a patient in order to allow lifting of the patient by the system for other actions that may need to be taken such as bedclothes changing and thus increase functionality.
Regarding claim 19, Votel does not teach said force generating devices are operable to move said side rails with sufficient force to lift an adult person supported on the sheet off the patient support surface. Martin teaches said force generating devices (Figure 9; 304) are operable to move said siderails with sufficient force to lift an adult person supported on the sheet off the patient support surface (Figure 6b; as shown). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the siderails of Votel to include rotational fasteners that lift a patient in order to allow lifting of the patient by the system for other actions that may need to be taken such as bedclothes changing and thus increase functionality.
Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Votel (US Patent Application Publication 20050150044) in view of Martin (US Patent Application Publication 20140317843) in view of Sverdlik (US Patent Application Publication 20020083522) further in view of Wheeler (US Patent 6393636).
Regarding claim 4, Votel and Martin do not teach said force generating devices comprise springs. Wheeler teaches said force generating devices comprise springs (Figure 1; 80). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the force generating devices of Martin to comprise springs as in Wheeler because Wheeler simply shows another mechanism of moving patients with a rolling rod and a motor, and inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Regarding claim 13, Votel and Martin do not teach said force generating devices comprise springs. Wheeler teaches said force generating devices comprise springs (Figure 1; 80). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the force generating devices of Martin to comprise springs as in Wheeler because Wheeler simply shows another mechanism of moving patients with a rolling rod and a motor, and inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Votel (US Patent Application Publication 20050150044) in view of Martin (US Patent Application Publication 20140317843) in view of Sverdlik (US Patent Application Publication 20020083522) further in view of Edgerton (US Patent 8776286).
Regarding claim 20, Votel teaches said side rails each include a side rail body (Figure 3; 102, 106) and a pair of mounting arms (Figure 3; 105). Votel does not teach the side rails mounting arms rotatably mounting said side rail bodies relative to said patient support surface, and said clamps configured to clamp the sheet against said side rail bodies. Edgerton teaches the side rails mounting arms rotatably mounting said side rail bodies relative to said patient support surface (Figures 1-2 show the siderails mounted in a rotational path). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the mounting arms of Votel to include rotational movement in order to move the siderails out of the way when undesired by the patient. Sverdlik teaches said clamps configured to clamp the sheet against said side rail bodies (Figures 11-15, when lifted/rotated up will clamp the sheet against the side rail bodies in the combination). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the pin fasteners of Martin to be clamp fasteners because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673     

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673